Title: To Benjamin Franklin from Charles Gravier, comte de Vergennes, 6 July 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 6. Juillet 1778
Le Comte de Vergennes fait ses Remerciments à M. Franklin pour la Communication qu’il a bien voulu lui faire de son projet de Réponse; il le lui renverra incessamment avec les Observations dont il le croit susceptible.
Nous venons d’être informés par une Voye prompte, que le 3. de ce mois il est arrivé à Brest un aviso de Boston; il y a aparence qu’il aura apporté des depêches pour M. Franklin, et nous sommes impatients d’être informés de leur Contenu.
